Citation Nr: 1828748	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Guaynabo, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for mixed-type headaches ("migraine headaches").  

2.  Entitlement to an increased evaluation in excess of 10 percent for osteitis deformans/Paget's disease, extra mammary ("osteitis deformans/Paget's disease").

3.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with anxiety.

4.  Entitlement to service connection for psychosis or mental illness for the purpose of establishing eligibility for treatment pursuant to 38 U.S.C. § 1702 (2012).

5.  Entitlement to service connection for unspecified hyperlipidemia.

6.  Entitlement to service connection for impaired fasting glucose. 

7.  Entitlement to service connection for fatty liver.

8.  Entitlement to service connection for elevated alkaline phosphatase.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

10.  Entitlement to service connection for head size increase, to include as secondary to Paget's Disease.

11.  Entitlement to service connection for left nerve pressure lower extremity, to include as secondary to Paget's Disease.

12.  Entitlement to service connection for left nerve pressure upper extremity, to include as secondary to Paget's Disease.

13.  Entitlement to service connection for right nerve pressure lower extremity, to include as secondary to Paget's Disease.

14.  Entitlement to service connection for right nerve pressure upper extremity, to include as secondary to Paget's Disease.

15.  Entitlement to service connection for sleep apnea syndromes.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to November 1983 and from November 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 and September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, the Commonwealth of Puerto Rico.  

In October 2017, the Veteran initiated an appeal of the RO's August 2017 rating decision that denied service connection for head size increase, left nerve pressure lower extremity, left nerve pressure upper extremity, right nerve pressure lower extremity, right nerve pressure upper extremity, and sleep apnea syndromes.  Despite this, as will be discussed in detail below, the RO did not address these claims in a statement of the case, as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added these claims on appeal.

The issues of head size increase, left nerve pressure lower extremity, left nerve pressure upper extremity, right nerve pressure lower extremity, right nerve pressure upper extremity, sleep apnea syndromes, Osteitis Deformans/Paget's Disease, acquired psychiatric disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire appeal period the Veteran's migraine headaches disability has been more closely manifested by very frequent completely prostrating and prolonged attacks. 

2.  A psychosis or mental illness did not develop within two years of separation from active duty service.

3.  Hyperlipidemia is not a disability for which VA compensation is payable.

4.  A impaired fasting glucose disability has not been manifested at any time during the pendency of this claim.

5.  The Veteran's fatty liver, and elevated alkaline phosphatase are symptoms of known clinical diagnoses, and not due to an undiagnosed illness.

6.  The Veteran's fatty liver did not have its onset in active service and was not caused by active service.

7.  The Veteran's elevated alkaline phosphatase did not have its onset in active service and was not caused by active service.


CONCLUSIONS OF LAW

1.  Throughout the appeal period the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110(a) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27. 4.124a, Diagnostic Code (DC) 8100 (2017).  

2.  The criteria for service connection for psychosis or mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C. § 1702 have not been met.  38 U.S.C. § 1702 (2012); 38 C.F.R. §3.384 (2017).

3.  The Veteran's claim of service connection for hyperlipidemia is without legal merit.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303 (2017).



4.  The criteria for entitlement to service connection for impaired fasting glucose, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

5.  The criteria for entitlement to service connection for fatty liver, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

6.  The criteria for entitlement to service connection for elevated alkaline phosphatase, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Criteria

Increased Rating

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has reviewed the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Migraine Headaches 

In this case, the Veteran's migraine disability has been assigned a 30 percent evaluation, effective June 29, 2011, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100 a 30 percent rating is warranted when there is evidence of migraine headaches with characteristic prostrating attacks occurring on average once a month over last several months.  A 50 percent rating is warranted with evidence of migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a (2017).

Neither the rating criteria, nor the Court, have defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in Dorland's Illustrated Medical Dictionary 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).  The Court has noted that "productive of" can either have the meaning of "producing" or "capable of producing." Id. at 445.  Thus, migraines need not actually "produce" severe economic inadaptability to warrant a 50 percent rating. Id. at 445-46.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).  

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Hyperlipidemia

"Hyperlipidemia" is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 903 (31st ed. 1994).  A finding of hypertriglyceridemia or hyperlipidemia is a laboratory result and not, in and of itself, a disability for VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996). 

Service Connection for a Psychosis for the Purpose of Establishing Eligibility to Treatment Pursuant to 38 U.S.C. § 1702.

For the purpose of eligibility for VA treatment, any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C. § 1702.

In January 2008, 38 U.S.C.A. § 1702(b) was added via Public Law 110-181, and provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.  In this case, the Veteran served during the Persian Gulf War, and as such, 38 U.S.C.A. § 1702(b) is also applicable.

III.  Factual Background and Analysis 

Migraine Headaches

A September 2011 Gulf War VA examination indicates episodes occurring in clusters that last three months.  The Veteran reported that during flare-ups he has headaches daily, lasting a few hours that are moderate in intensity.  He described having to stop his activities and refrain from going to work when the flare-ups occur.  The examiner noted that the headaches are accompanied with photophobia.  

Treatment plan includes taking medication for his migraines.  The Veteran reported using medication prescribed by a private provider as the medication VA prescribed is not effective.  

During a September 2011 VA Disability and Benefits Questionnaire (DBQ) examination the Veteran described his migraine headaches in 1993 as headaches associated with nausea, eye lacrimation, and photophobia.  He described that pain as incapacitating and was diagnosed with migraines in 1993.  During the time of this September 2011 examination he stated that he was being treated with several medications that he takes daily.  

The symptoms were described as constant head pain, pain localized to one side of the head, and pain that worsens with physical activity.  Symptoms associated with the headaches were noted as nausea, sensitivity to light, and changes in vision.  The duration of typical head pain was noted as less than one day.  The examiner concluded that the Veteran has characteristic prostrating attacks of migraine headache pain, more frequently than once a month.  He has very frequent prostrating and prolonged attacks of migraine headache pain more frequently than once a month.

During the appeal period, upon review of the evidence, the Board finds all reasonable doubt in the Veteran's favor and finds that a 50 percent rating is warranted for the Veteran's migraine headaches.  

Specifically, the evidence demonstrates that the Veteran has a migraine headache disability that in its onset was described as incapacitating.  During the appeal period, the Veteran had headaches that during flare-ups have caused him to stop whatever he was doing and even refrain from working.  He is prescribed medications that he takes daily.  The September 2011 VA examiner that conducted the DBQ concluded that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain more frequently than once a month.

Based the totality of the disability picture presented, the Board finds that the Veteran's symptoms more closely approximate to very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability throughout the appeal period.  

Upon review of the evidence as outlined above, the Board finds that the Veteran is entitled to the maximum 50 percent rating for his migraine headaches throughout the period of the claim.  The evidence clearly shows that the Veteran experiences frequent prostrating migraine headaches, at least once per month, which cause him to stop his activities and refrain from going to work during flare-ups and cause nausea, sensitivity to light, and changes in vision.  It is unclear to the Board how such symptoms could not produce severe economic inadaptability.  

In sum, a 50 percent rating, is warranted for the entire period on appeal period.  50 percent is the maximum scheduler rating allowable for migraine headaches. 

Service Connection for Psychosis or Mental Illness for the Purpose of Establishing Eligibility to Treatment Pursuant to 38 U.S.C. § 1702.

In the instant case, there is no evidence of a psychosis or mental illness, to include a diagnosis of psychosis or symptoms thereof, during active service or within two years of service separation.  There is no mention of psychosis, mental illness, or symptoms of such in the service treatment records.  The earliest record of evidence to indicate any disability related to a psychiatric disorder is dated June 2011, at which time the Veteran was diagnosed with adjustment disorder.  

As such, the criteria for service connection for a psychosis or mental illness for establishing eligibility for treatment pursuant to 38 U.S.C. § 1702 are not met.  Because the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).

Hyperlipidemia

The Veteran is seeking VA disability compensation for elevated cholesterol.  A review of the Veteran's VA treatment records shows he has been diagnosed as having hyperlipidemia and has taken medication to treat it.

As stated above, hyperlipemia is not considered a disability for VA compensation purposes.  Nevertheless, disabilities related to high cholesterol levels may be service connected.  Here, however, there is no evidence that the Veteran's hyperlipidemia is the result of a disability or has led to the development of a disability for which service connection could be granted.  The Board stresses that service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C. §§ 1110, 1131.  Thus, despite the diagnosis of hyperlipidemia, this is not a disease or disability for purposes of VA compensation.  Service connection for hyperlipidemia is not possible.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Impaired Fasting Glucose

The Veteran contends that his claimed disorders are a result of his service in the Southwest Asia Theater of operations during the Persian Gulf War, to include his receipt of anthrax vaccinations while on deployment.  In addition, the Veteran asserts that he was exposed to particles and debris from scud missile attacks, rain for five consecutive days, and smoke generated by the oil wells that were being brunt.  See June 2011 statement in support of claim.

Personnel records indicate that the Veteran served in Operation Desert Shield/ Desert Storm from January 1991 to June 1991.  The RO has conceded that the Veteran served in Southwest Asia from January 1991 to June 1991.  He is a recipient of the Southwest Asia Service Medal amongst many other awards and decorations.  As such, the provisions of 38 C.F.R. § 3.317 are for application.

Service treatment records do not contain any complaints of or treatment for impaired fasting glucose.  A March 1983 entrance examination indicates good health and negative for sugar in urine.  A May 1991 service treatment record indicates no defects.

The earliest record to note any indication of impaired glucose is a May 2006 VA treatment record that lists glucose intolerance.  An August 2006 VA medical treatment note indicates impaired fasting glucose.  

VA medical treatment records dated between January 2000 and November 2017 indicate negative for sugar in urine and glucose levels within normal range. 
 
The Veteran was afforded a VA Gulf War Examination in September 2011.  The examiner noted that the Veteran's primary diagnosis of impaired fasting glucose was due to his slightly over the normal glucose level in 2006.  The examiner then concluded that subsequent blood glucose values have been normal.

The Board finds that the evidence weighs against a finding of a qualifying chronic disability associated with Gulf War service.  Here, the Veteran does not exhibit objective indications of a chronic disability or infectious disease during service or to a degree of 10 percent or more after service.  Notably, impaired fasting glucose is not a disease subject to presumptive service connection, or a listed sign or symptoms which may be a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness.  Thus, the provisions of 38 C.F.R. § 3.317 are not for application.

Although the presumptive paths for establishing service connection are not available for the Veteran's claim, the claim could be granted if the three elements of direct service connection are shown by an equipoise standard of evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the threshold requirement is not met.  The record demonstrates that the Veteran does not have a current disability due to impaired fasting glucose.  The earliest record of evidence to indicate a possible disability related to impaired fasting glucose is dated May 2006-more than 14 years after service.  There is evidence to indicate that the Veteran did have impaired fasting glucose in August 2006, however the medical records that fall within the appeal period, including the September 2011 VA examination and November 2017 VA medical treatment record shows that the Veteran does not have a current disability.  

With respect to the Veteran's contention that he currently has impaired fasting glucose, a layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As a layperson, the Veteran is not competent to render a diagnosis of impaired fasting glucose.  

Absent competent and reliable evidence of disability due to impaired fasting glucose, the Board concludes that the claim of entitlement to service connection for an impaired glucose disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Fatty Liver Disease

As indicated, the Veteran claims that his fatty liver disability is related to service, to include as due to an undiagnosed illness under 38 C.F.R. § 1118.  He asserts that this disability first manifested during his 20 years or more of military service.  See June 2011 Statement in Support of Claim. 

Service treatment records do not contain any complaints of or treatment for fatty liver.  A May 1991 examination indicates the Veteran was in good health.  A statement submitted June 2011 indicates abnormal results of function study of liver.  

The Veteran was afforded a VA Gulf War Examination in September 2011.  The examiner noted that 2002 laboratory evaluations showed elevated liver functions and that the 2002 gastroenterologist evaluated the Veteran and concluded that the cause of the elevated liver function was fatty liver versus cholestasis.  An abdominal sonogram showed the fatty liver condition.  The 2011 examiner stated that the liver function tests have remained slightly elevated but stable.  It was noted that the course since onset is stable and there was no current treatment.

An abdominal ultrasound indicated a normal liver in size and shape.  The impression was increased echogenicity of the liver probably representing fatty infiltration.  The examiner concluded that this was a diagnosable but medically unexplained illness of unknown etiology.  The problem associated with the diagnosis was stated as abnormal results of function study liver.  

An October 2011 VA treatment note indicates fatty liver. 
The Board finds that the evidence weighs against a finding of a qualifying chronic disability associated with Gulf War service.  Here, the Veteran does not exhibit objective indications of a chronic disability or infectious disease during service or to a degree of 10 percent or more after service.  Notably, fatty liver disease is not indicative of an undiagnosed illness, or a listed sign or symptoms which may be a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness.  Thus, the provisions of 38 C.F.R. § 3.317 are not for application.

Although the undiagnosed illness path of establishing service connection is not available for the Veteran's claim, the claim could be granted if the three elements of direct service connection are shown by an equipoise standard of evidence.  See Combee, 34 F.3d at 1039.

Here, the record demonstrates that the Veteran has a current disability of fatty liver disease.  The September 2011 VA examiner performed an ultrasound of the Veteran's abdomen and listed the impression as increased echogenicity of the liver probably representing fatty infiltration.  However, the evidence weighs against a finding that his disability is related to active duty service.  The evidence does not show that he sought treatment for his current disability immediately following his period of service or for many years thereafter.  He was diagnosed with fatty liver disease in 2002-approximately 11 years after service.  See September 2011 VA Gulf War examination.  Evidence of a prolonged period without treatment tends to weigh against a claim.  

The most probative evidence does not establish that there is in-service event, illness, or injury related to the Veteran's claimed fatty liver disease.  In addition, there is no medical evidence of record to indicate a correlation between the Veteran's service and his fatty liver disease.  Based on this evidentiary posture, the Board concludes that service connection for fatty liver disease is not warranted. 

Elevated Alkaline Phosphatase

As indicated, the Veteran claims that his elevated alkaline phosphatase disability is related to service, to include as due to an undiagnosed illness under 38 C.F.R. § 1118.  He asserts that this disability first manifested during his 20 years or more of military service.  See June 2011 Statement in Support of Claim. 

Service treatment records do not contain any complaints of or treatment for elevated alkaline phosphatase.  A May 1991 examination indicates the Veteran was in good health.  

A statement submitted June 2011 indicates abnormal blood chemistry.  There was no indication of elevated alkaline phosphatase noted.

The Veteran was afforded a VA Gulf War Examination in September 2011.  The examiner noted that 2002 laboratory evaluations showed elevated alkaline phosphatase.  The examiner concluded that it is a diagnosable, but medically unexplained illness of unknown etiology.  Abnormal blood chemistry is listed as the problem associated with the diagnosis.  

One of the earliest record of evidence to note any indication of elevated alkaline phosphatase is dated February 2003.  VA medical records dated June 2003 and October 2003 indicate levels outside of the normal range.  

VA medical treatment records dated between February 2004 and March 2007 indicate levels within normal range. 

An October 2011 VA treatment note indicates normal alkaline phosphatase.  

A November 2017 VA chemistry note reveals higher liver enzymes and alkaline phosphatase (noted as chronic).  

The Board finds that the evidence weighs against a finding of a qualifying chronic disability associated with Gulf War service.  Here, the Veteran does not exhibit objective indications of a chronic disability or infectious disease during service or to a degree of 10 percent or more after service.  Notably, elevated alkaline phosphatase is not a disease subject to service connection as an undiagnosed illness, or a listed sign or symptoms which may be a manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness.  Thus, the provisions of 38 C.F.R. § 3.317 are not for application.

Although the presumptive paths for establishing service connection are not available for the Veteran's claim, the claim could be granted if the three elements of direct service connection are shown by an equipoise standard of evidence.  See Combee, 34 F.3d at 1039.

Here, the record demonstrates that the Veteran has a current diagnosis of elevated alkaline phosphatase.  However, the evidence weighs against a finding that this diagnosis is related to active duty service.  The evidence does not show that he sought treatment for it immediately following his period of service or for many years thereafter.  The onset of his elevated alkaline phosphatase was in 2002 -approximately 11 years after service.  See September 2011 VA Gulf War examination.  Evidence of a prolonged period without treatment tends to weigh against a claim.

The most probative evidence does not establish that there is in-service event, illness, or injury related to the Veteran's elevated alkaline phosphatase.  In addition, there is no medical evidence or record to indicate a correlation between the Veteran's service and his elevated alkaline phosphatase.  Based on this evidentiary posture, the Board concludes that service connection for elevated alkaline phosphatase is not warranted. 


ORDER

A 50 percent rating for the entire appeal period for migraine headaches is granted.

Service connection for psychosis or mental illness for the purpose of establishing eligibility for treatment pursuant to 38 U.S.C. § 1702 is denied.  

Service connection for hyperlipidemia is denied.

Service connection for impaired fasting glucose, to include as due to an undiagnosed illness, is denied.

Service connection for fatty liver, to include as due to an undiagnosed illness, is denied.

Service connection for elevated alkaline phosphatase, to include as due to an undiagnosed illness, is denied.


REMAND

A review of the record reflects that the Veteran filed a timely notice of disagreement and a statement of the case has not yet been issued.  A notice of disagreement is timely when it is filed within one year of the adverse decision.  38 C.F.R. § 20.302.  

In an August 2017 rating decision, the RO denied service connection for head size increase, left nerve pressure lower extremity, left nerve pressure upper extremity, right nerve pressure lower extremity, right nerve pressure upper extremity and sleep apnea.  The Veteran filed a notice of disagreement in October 2017.  Here, the Veteran's October 2017 statement expressing his disagreement with the rating decision was timely.  

As the RO did not address these claims in a statement of the case, the Board finds that a remand is necessary for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The last VA examination to assess the Veteran's osteitis deformans/Paget's Disease was in September 2011.  The Veteran has reported a worsening of symptoms since the last VA examination.  See VA medical treatment records dated April and July 2017.

As such, the evidence indicates that the disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his osteitis deformans/Paget's Disease.  

In addition, the United States Court of Appeals for Veterans' Claims (Court) issued two decisions that directly impact this claim as it mandates specific requirements in VA examinations.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The Board finds that another VA examination and opinion is necessary to decide the Veteran's claim for service connection for an acquired psychiatric disability.  

The record indicates a current diagnosis of adjustment disorder with anxiety, depression, and a positive screening for posttraumatic stress disorder (PTSD).  The November 2011 VA examiner opined that the Veteran's adjustment disorder was not related to service.  A May 2011 VA treatment note indicates a positive screening for posttraumatic stress disorder (PTSD).  During his first psychiatric consultation in June 2011, the Veteran reported being angry and discussed his thoughts about when he served in Kuwait.  Given his possible PTSD diagnosis and reported in service stressors the Board finds another VA examination is warranted. 

On remand, the AOJ should also attempt to obtain and update all VA treatment records.   

As stated above, the disability rating for migraine headaches has been increased from 30 percent to 50 percent and the issue of increased disability rating for Osteitis Deformans/Paget's Disease is being remanded.  As the Veteran asserts that he is unemployable due to the service-connected issues on appeal, TDIU is considered part of the underlying claim.  Thus, this issue is inextricably intertwined with the increased rating issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case to the Veteran addressing the issues of entitlement to service connection for head size increase, left nerve pressure lower extremity, left nerve pressure upper extremity, right nerve pressure lower extremity, right nerve pressure upper extremity, and sleep apnea.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for osteitis deformans/Paget's Disease and any treatment for psychiatric disorder.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

3.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his osteitis deformans/Paget's Disease.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to ensure that the examination is compliant with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).   

4.  The AOJ should schedule the Veteran for an appropriate VA examination to determine whether he has any current acquired psychiatric disorder related to his active service.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed psychiatric disorder.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to the following:

For any psychiatric disability diagnosed, the examiner should enter an opinion as to whether it is at least as likely as not that any such disability had its onset in service; or is otherwise related to service?  If PTSD is diagnosed, the stressor/s upon which the disability is based should be clearly identified.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please note that the November 2011 VA examination is problematic because the examiner provided no opinions regarding the nature and etiology of the Veteran's diagnosed psychiatric disorders shown in the record other than adjustment disorder.  Please also note that a lack of documented diagnosis of a psychiatric disability in service alone is not sufficient to form the basis of a negative opinion.

5.  After completion of the above, the AOJ should review the expanded record and determine if the claims can be granted-including consideration of entitlement to a TDIU. If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


